DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 and 8-20 are pending and subject to examination in this Office action.  Claim 7 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the term “the top and bottom surface” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as unpatentable over Green (U.S. Patent Application Publication No. 2016/0002910), in view of Majlessi (U.S. Patent Application Publication No. 2008/0016793).
Regarding independent claims 1 and 12, Green describes a joint connection structure of a building framework comprising:
a column assembly (Figs. 7 and 8; element 50) including an HSS column (56) and a pair of side plates (14 and 16 taken together) bolted to the HSS column on opposite sides of the HSS column (Figs. 7 and 8) and extending laterally outward (Fig. 8; carrier plates 16 are oriented laterally outward relative to the longitudinal axis of the column) from the HSS column; and
a beam assembly including a beam (10) having an end portion proximate the side plates (Fig. 7), the HSS column having an opening (unlabeled opening in Figs. 7 and 8) defined by a portion of the side plates to provide access for bolting at least one of the side plates to the HSS column, the opening being free of a fastener extending through the opening when the column assembly is attached to the beam assembly (Fig. 7 and 8).
The side plates of Green do not appear to be positioned around the opening such that the opening is defined in an area between the side plates.  As evidenced by Majlessi, it was old and well-known in the art to position such side plates (62) around the opening such that the opening is defined in an area between the side plates (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the side plates around the opening such that the opening is defined in an area between the side plates to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Green as modified by Majlessi results in the claimed invention.

Regarding claim 2, wherein the column of Green has a beam facing surface, the opening being disposed in the beam facing surface of the column (Fig. 7).

Regarding claims 3 and 17, wherein the opening of Green has a center disposed at about mid-height of the side plates (Figs. 7 and 8).

Regarding claim 4, wherein the side plates of Green are bolted to the column (Figs. 7 and 8).

Regarding claim 5, wherein the column of Green has a pair of side plate engagement surfaces, the opening being disposed in one of the side plate engagement surfaces (Fig. 7).

Regarding claim 6, wherein the opening of Green comprises a first opening, a second opening be disposed in the other of the side plate engagement surfaces (Fig. 7).

Regarding claim 13, Green describes a bolt extending through aligned bolt holes in the  side plates and column, and separate nuts securing the bolts in the bolt holes, the side plates comprising planar plate members (Figs. 7 and 8).

Regarding claim 14, wherein the column includes a first pair of opposing side walls engaging respective side plates, and a second pair of opposing side walls extending between the first pair of side wall, the opening being disposed in one of the second pair of side walls (Green Fig. 7).

Regarding claim 15, wherein the column includes a first pair of opposing side walls engaging respective side plates, and a second pair of opposing side walls extending between the first pair of side wall, the opening being disposed in one of the first pair of side walls (Green Fig. 7).

Regarding claim 16, further comprising an opening in at least one of the side plates (Green Fig. 7; Majlessi Fig. 6; see rejection of claims 1 and 12 set forth above).

Claims 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Yang (U.S. Patent Application Publication No. 2011/0252743), in view of Burger (U.S. Patent Application Publication No. 2009/0162138 – previously cited by the Examiner).
Regarding independent claim 18, Yang describes a beam (Fig. 4b; -see the left horizontal beam) for attachment to a column assembly (Fig. 4b; -see the vertical standing column and the plus shape side plates) comprising:
a beam (Fig. 4b; -see the left horizontal beam) including a top surface (Fig. 4b; -see the right surface of the beam), a bottom surface (Fig. 4b: -see the left surface of the beam), and a pair of side surfaces (Fig. 4b; -see the top and bottom surfaces of the beam) extending between the top (Fig. 4b; -see the right surface of the beam) and bottom surfaces (Fig. 4b; -see the left surface of the beam);
a plurality of bolt holes (Fig. 4b; -see the bolt holes in the side surfaces of the beam) in each of the side surfaces (Fig. 4b; -see the top and bottom surfaces of the beam) for receiving bolts (Fig. 4a; -see the bolts extending through the side plate and the beam; “conveniently bolted together at field” para [0002]) to attach side plates (Fig. 4b; -see the plus shaped side plates) of the column assembly (Fig. 4b; -see the vertical standing column and the plus shape side plates) to the beam (Fig. 4b; -see the left horizontal beam); and
an opening (Fig. 4a; -see the openings in the column and beam between the center web of the column and beam and the side plates) disposed in one of the top surface (Fig. 4b; -see the right surface of the beam) and bottom surface (Fig. 4b; -see the left surface of the beam), the opening (Fig. 4a; -see the openings in the column and beam between the center web of the column and beam and the side plates) being free of a fastener (Fig. 4a; -see the openings in the column and beam between the center web of the column and beam and the side plates) when the side plates (Fig. 4b; -see the plus shaped side plates) are attached to the beam (Fig. 4b; -see the left horizontal beam).
The opening of Yang does not appear to be disposed in the upwardly or downwardly facing surface of the beam.  As evidenced by Burger, it was old and well-known in the art to dispose such openings (60 and 62) in the upwardly and downwardly facing surfaces thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the openings in the upwardly and downwardly facing surfaces of the beam to provide an access hole in the desired surface of the beam while maintaining the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Yang as modified by Burger results in the claimed invention.

Regarding claim 19, wherein the beam of Burger comprises a HSS beam including an open longitudinal end, the opening extending from the open longitudinal end such that the second opening is defined in part by a cut out in one of the upwardly facing and downwardly facing surfaces of the beam whereby one of the upwardly facing and downwardly facing surfaces extends longitudinally along the second opening (Yang Figs. 4a and 4b; Burger Figs. 1 and 2).

Regarding claim 20, wherein the opening comprises a first opening, a second opening being disposed in the other of the top surface and bottom surface (Yang Figs. 4a and 4b; Burger Figs. 1 and 2).

Claims 8-11 are rejected under 35 U.S.C. 103 as unpatentable over Green and Majlessi as applied above, and further in view of Burger.
Regarding claim 8, the opening does not appear to be disposed in the upwardly or downwardly facing surface thereof.  As evidenced by Burger, it was old and well-known in the art to dispose such openings (60 and 62) in the upwardly and downwardly facing surfaces thereof.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the openings in the upwardly and downwardly facing surfaces of the beam to provide an access hole in the desired surface of the beam while maintaining the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.  Moreover, such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Regarding claim 9, wherein the second opening has a center disposed about midway between the side plates (Green Fig. 7; Majlessi Fig. 6; Burger Figs. 1 and 2).

Regarding claim 10, wherein the beam has an open longitudinal end, the second opening extending from the open longitudinal end such that the second opening is defined in part by a cut out in one of the upwardly facing and downwardly facing surfaces of the beam whereby one of the upwardly facing and downwardly facing surfaces extends longitudinally along the second opening (Green Fig. 7; Majlessi Fig. 6; Burger Figs. 1 and 2).

Regarding claim 11, wherein the beam of Green comprises a HSS beam (Fig. 7).

Response to Arguments
Applicant’s arguments submitted on 30 March 2022 have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635